        Case 9:13-cv-00133-DLC Document 294 Filed 04/23/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION



MONTANORE MINERALS CORP.,                           CV 13‒133‒M‒DLC

                     Plaintiff,
       v.

Easements and Rights of Way under,
through and across those certain
unpatented lode mining claims located
in the NE1/4 and the NW1/4 of Section
15, Township 27 North, Range 31 West,
Lincoln County, Montana, and                               ORDER
identified as POPS 12, POPS 13, POPS
14 and POPS 15; ESTATE OF
ARNOLD BAKIE; FRANK DUVAL;
OPTIMA, INC.; UNKNOWN
OWNERS; and all other persons,
unknown, claiming or who might claim
any right, tile estate, or interest in or lien
or encumbrance to the unpatented load
mining claims described above or any
cloud upon title thereto, whether such
claim or possible claim be present or
contingent,

                            Defendants.

       Before the Court is Defendants’ Unopposed Motion to Dismiss this matter.

(Doc. 289.) Defendants indicate that the parallel proceedings in state court have

resolved all issues pending before this Court.
      Case 9:13-cv-00133-DLC Document 294 Filed 04/23/20 Page 2 of 2



     Accordingly, IT IS ORDERED that the motion (Doc. 289) is GRANTED,

and this case is DISMISSED WITH PREJUDICE.

     Dated this 23rd day of April, 2020.




                                      -2-
